Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 18-23919-CIV-CMA

  BISMARCK JOSE FRECH GONZALEZ,                 )
  GROVER MUNOZ, and all others similarly        )
  situated under 29 U.S.C. 216(b),              )
                                                )
                 Plaintiffs,                    )
         vs.                                    )
                                                )
                                                )
  MJM STRUCTURAL CORP.,
                                                )
  HENRY LEW,
                                                )
  BENAY LEW,                                    )
                                                )
             Defendants.                        )
  _____________________________________

    SECOND AMENDED COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE
     VIOLATIONS AND VIOLATION OF OVERTIME PAY BASED ON INCORRECT
                            HOURLY RATE

     Plaintiffs, BISMARCK JOSE FRECH GONZALEZ and GROVER MUNOZ, on behalf of

  themselves and all others similarly situated under 29 U.S.C. 216(b), through undersigned

  counsel, file this Second Amended Complaint, against Defendants, MJM STRCTURAL CORP.,

  HENRY LEW, BENAY LEW and allege:

  1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

  2. The Plaintiffs were residents of Miami-Dade County, Florida at the time that this dispute

     arose.

  3. The Defendant MJM STRCTURAL CORP., is a company that regularly transacts business

     within Miami-Dade County. Upon information and belief, the Defendant Corporation was

     the FLSA employer for Plaintiff’s respective period of employment (“the relevant time

     period”).



                                            Page 1 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 2 of 8



  4. The individual Defendant HENRY LEW is a corporate officer and/or owner and/or manager

     of the Defendant Corporation who ran the day-to-day operations of the Corporate Defendant

     for the relevant time period and was responsible for paying Plaintiff’s wages for the relevant

     time period and controlled Plaintiff’s work and schedule and was therefore Plaintiff’s

     employer as defined by 29 U.S.C. 203 (d).

  5. The individual Defendant BENAY LEW is a corporate officer and/or owner and/or manager

     of the Defendant Corporation who ran the day-to-day operations of the Corporate Defendant

     for the relevant time period and was responsible for paying Plaintiff’s wages for the relevant

     time period and controlled Plaintiff’s work and schedule and was therefore Plaintiff’s

     employer as defined by 29 U.S.C. 203 (d).

  6. All acts or omissions giving rise to this dispute took place in Miami-Dade County.



                   COUNT I. FEDERAL OVERTIME WAGE VIOLATION


  7. This action arises under the laws of the United States. This case is brought as a collective

     action under 29 USC 216(b). It is believed that the Defendants have employed several other

     similarly situated employees like Plaintiff who have not been paid overtime and/or minimum

     wages for work performed in excess of 40 hours weekly from the filing of this complaint

     back three years.

  8. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

     The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

     placement).

  9. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

     shall employ any of his employees who in any workweek is engaged in commerce or in the

                                            Page 2 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 3 of 8



     production of goods for commerce, or is employed in an enterprise engaged in commerce or

     in the production of goods for commerce, for a workweek longer than forty hours unless such

     employee receives compensation for his employment in excess of the hours above specified

     at a rate not less than one and one-half times the regular rate at which he is employed.”

  10. PlaintiffBISMARCK JOSE FRECH GONZALEZ worked for Defendants as a carpenter from

     on or about December 23, 2015 through on or about the present and ongoing.

  11. Plaintiff GROVER MUNOZ worked for Defendants as a carpenter from on or about January

     31, 2018 through on or about September 21, 2018.

  12. Defendant's business activities involve those to which the Fair Labor Standards Act applies.

     Both the Defendant’s business and the Plaintiffs’ work for the Defendant affected interstate

     commerce for the relevant time period. Plaintiffs’ work for the Defendant affected interstate

     commerce for the relevant time period because the materials and goods that Plaintiffs used on

     a constant and/or continual basis and/or that were supplied to him by the Defendant to use on

     the job moved through interstate commerce prior to and/or subsequent to Plaintiffs’ use of

     the same. The Plaintiffs’ work for the Defendant was actually in and/or so closely related to

     the movement of commerce while he worked for the Defendant that the Fair Labor Standards

     Act applies to Plaintiffs’ work for the Defendant.

  13. Additionally, Defendant regularly employed two or more employees for the relevant time

     period who handled goods or materials that travelled through interstate commerce, or used

     instrumentalities of interstate commerce, thus making Defendant’s business an enterprise

     covered under the Fair Labor Standards Act.

  14. Upon information and belief, the Defendant Corporation had gross sales or business done in

     excess of $500,000 annually for the years, 2014, 2015, 2016, and 2017.



                                             Page 3 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 4 of 8



  15. Upon information and belief, the Defendant Corporation’s gross sales or business done is

     expected to exceed $375,000 for the first nine months of the year 2018 and is expected to

     exceed $500,000 for the year 2018.

  16. Plaintiff’s Statement of Claim:

       PLAINTIFF BISMARCK JOSE FRECH GONZALEZ
       Count I:
       Time-And-A-Half Overtime Claim (12/3/17-6/14/18):
       Amount of Time-And-A-Half Overtime per hour not compensated: $30.00
       Weeks: 27
       Overtime hours per week: 10
       Total overtime wages unpaid and liquidated damages: $8,100 X 2 = $16,200.00, exclusive
       of attorneys’ fees and costs

       Time-And-A-Half Overtime Claim (6/15/18-9/15/18):
       Amount of Time-And-A-Half Overtime per hour not compensated: $47.40
       Weeks: 13
       Overtime hours per week: 10
       Total overtime wages unpaid and liquidated damages: $6,162 X 2 = $12,324.00, exclusive
       of attorneys’ fees and costs

       Count II:
       Overtime Incorrect Hourly Rate Claim (Approx. 6 months between 1/1/17-11/17/17):
       Amount of Overtime per hour not compensated: $15
       Weeks: 24 (Approx. 6 months between 1/1/17-11/17/17)
       Overtime hours per week: 15
       Total overtime wages unpaid and liquidated damages: $5,400 X 2 = $10,800.00, exclusive
       of attorneys’ fees and costs

       Incorrect Hourly RateClaim(Approx. 6 months between 1/1/17-11/17/17):
       Amount per hour not compensated: $10.00
       Weeks: 24 (Approx. 6 months between 1/1/17-11/17/17
       Regular hours per week: 40
       Total wages unpaid and liquidated damages: $9,600 X 2 = $19,200.00, exclusive of
       attorneys’ fees and costs

       Total Counts I-II and liquidated damages: $29,262 X 2 = $58,524.00, exclusive of
       attorneys’ fees and costs


       PLAINTIFF GROVER MUNOZ
       Time-And-A-Half Overtime Claim (1/31/18-9/21/18):
       Amount of Time-And-A-Half Overtime per hour not compensated: $28.50

                                           Page 4 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 5 of 8



          Weeks: 33
          Overtime hours per week: 8
          Total overtime wages unpaid and liquidated damages: $7,524.00 X 2 = $15,048.00,
          exclusive of attorneys’ fees and costs

  17. Plaintiffs seek all fees and costs under the FLSA. The above calculations do not account for

         fees and costs under the FLSA sought by Plaintiffs. 1

      18. Plaintiffs reserve the right to seek time-and-one-half damages for any additional completely

         unpaid overtime hours should the facts adduced in discovery justify same.

  19. Between the period of on or about December 3, 2017 through on or about June 14, 2018,

        Plaintiff BISMARCK JOSE FRECH GONZALEZworked an average of 55 hours a week for

        Defendant and was paid an average of $20.00but was not paid for approximately 10hours of

        the average 15 hours worked over 40 hours in a week as required by the Fair Labor Standards

        Act. Plaintiff therefore claims the time-and-a-half overtime rate for those approximately 10

        unpaid hours worked above 40 in a week.

  20. Between the period of on or about June 15, 2018 through on or about the present and

        ongoing, Plaintiff BISMARCK JOSE FRECH GONZALEZworked an average of 55 hours a

        week for Defendant and was paid an average of $31.60but was not paid for approximately

        10hours of the average 15 hours worked over 40 hours in a week as required by the Fair

        Labor Standards Act. Plaintiff therefore claims the time-and-a-half overtime rate for those

        approximately 10 unpaid hours worked above 40 in a week.

  21. Between the period of on or about January 31, 2018 through on or about September 21, 2018,

        Plaintiff GROVER MUNOZ worked an average of 55 hours a week for Defendant and was

        paid an average of $19.00 per hour but was not paid for approximately 8hours of the average

        15 hours worked over 40 hours in a week as required by the Fair Labor Standards Act.

  1
      Plaintiffs’ paystubs show that Plaintiffs were paid some overtime.
                                                Page 5 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 6 of 8



      Plaintiff therefore claims the time-and-a-half overtime rate for those approximately 8 unpaid

      hours worked above 40 in a week.

  22. Defendants willfully and intentionally refused to pay Plaintiffs’ overtime wages as required

      by the Fair Labor Standards Act as Defendants knew of the overtime requirements of the Fair

      Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll

      practices were in accordance with the Fair Labor Standards Act. Defendants remain owing

      Plaintiffs these wages since the commencement of Plaintiffs’ employment with Defendants

      for the time period specified above.



      Wherefore, the Plaintiffs request double damages and reasonable attorney fees from

  Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

  proven at the time of trial for all overtime wages still owing from Plaintiffs’ entire employment

  period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

  costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

  Plaintiff requests a trial by jury.


    COUNT II. VIOLATION OF OVERTIME PAY BASED ON INCORRECT HOURLY
     RATE AS TO PLAINTIFF, BISMARCK JOSE FRECH GONZALEZ, AGAINST
                   DEFENDANTS, JOINTLY AND SEVERALLY

      COMES NOW PLAINTIFFS, through Counsel, and re-adopt the factual and jurisdictional

  statements in paragraphs 1-22 above and further state:

  23. For approximately a 6-month period between the period of on or about January 1, 2017

      through on or about November 17, 2017, Plaintiff BISMARCK JOSE FRECH

      GONZALEZworked an average of 55 hours a week for Defendant and was paid an average

      of $20.00 per normal hour worked and average of $30.00 per hour for his overtime hours

                                             Page 6 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 7 of 8



     worked over 40 hours in a week. However, the Federal Project worked on by the Plaintiff

     BISMARCK JOSE FRECH GONZALEZfor approximately 6 months during this period

     required a Federal Project rate of approximately $30.00 per hour for a normal hourly rate for

     a carpenter and an overtime rate per hour at approximately $45.00 per hour on this Federal

     Project.

  24. As a direct proximate result of Defendants action, Plaintiff BISMARCK JOSE FRECH

     GONZALEZhas suffered damages.

  25. Therefore, Plaintiff BISMARCK JOSE FRECH GONZALEZclaims the difference between

     the paid $20.00 per normal hour worked and the required Federal Project rate of

     approximately $30.00 per hour for a normal hourly rate for a carpenter on this Federal

     Project worked on by the Plaintiff for approximately 6 months. The Plaintiff also claims the

     difference between the paid $30.00 per hour for his overtime hours worked over 40 hours in

     a week and the required Federal Project rate of Approximately $45.00 per hour for overtime

     hourly rate for a carpenter on this Federal Project worked on by the Plaintiff BISMARCK

     JOSE FRECH GONZALEZfor approximately 6 months.

  26. Defendants willfully and intentionally refused to pay Plaintiff’s proper overtime wages as

     required by the Fair Labor Standards Act as Defendants knew of the overtime requirements

     of the Fair Labor Standards Act and recklessly failed to investigate whether Defendants’

     payroll practices were in accordance with the Fair Labor Standards Act. Defendants remain

     owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants for the time period specified above.



     Wherefore, the PlaintiffBISMARCK JOSE FRECH GONZALEZ requests double damages



                                            Page 7 of 8
Case 1:18-cv-23919-CMA Document 26 Entered on FLSD Docket 10/17/2018 Page 8 of 8



  and reasonable attorney fees from Defendants, jointly and severally, pursuant to the Fair Labor

  Standards Act as cited above, to be proven at the time of trial for all overtime wages still owing

  from Plaintiff’s entire employment period with Defendants or as much as allowed by the Fair

  Labor Standards Act along with court costs, interest, and any other relief that this Court finds

  reasonable under the circumstances. The Plaintiff requests a trial by jury.


                                                       Respectfully Submitted,

                                                       J.H. Zidell, Esq.
                                                       J.H. Zidell, P.A.
                                                       Attorney For Plaintiff
                                                       300 71st Street, Suite 605
                                                       Miami Beach, Florida 33141
                                                       Tel: (305) 865-6766
                                                       Fax: (305) 865-7167
                                                       Email: ZABOGADO@AOL.COM

                                                       By:__/s/ J.H. Zidell__________
                                                              J.H. Zidell, Esq.
                                                          Florida Bar Number: 0010121

                                  CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                   WAS SENT VIA CM/ECF ON 10/17/18 TO:

                                   George Albert Minski, Esq.
                               Law Offices of George A. Minski, PA
                                     2241 Hollywood Blvd
                                     Hollywood, FL 33020
                                          305-792-2200
                                       Fax: 786-742-6990
                                 Email: gminski@minskilaw.com




                                              Page 8 of 8
